ALICE M. BATCHELDER, Circuit Judge,
concurring in the result only.
I respectfully concur in the result reached by the majority. The Michigan Court’s decision to deny the writ was not “contrary to, or involv[e] an unreasonable application of, clearly established Federal law, as determined by the Supreme Court *312of the United States.” 28 U.S.C. § 2254(d)(1).
However, I think the majority opinion unnecessarily digresses into a hypothetical discussion of how the outcome might be different given a different set of facts. The only question presented to this court is whether the Michigan Supreme Court applied Supreme Court precedent unreasonably. Having found that they did not, there is no need to speculate in dicta about the reasonableness of what the Michigan Court might have done if presented with another set of facts.